 In the Matter Of JENSEN RADIO MANUFACTURING COMPANYandUNITEDELECTRICAL, RADIO & MACHINE WORKERSr OF AMERICA, -AFFILIATEDWITH CONGRESS OF INDUSTRIAI: ORGANIZATIONS --Case No. R-2,374.-Decided March 28, 1941Jurisdiction:radio equipment manufacturing industry.,Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition ; election necessary.Unit Appropriate for CollectiveBargaining:production and maintenance em-ployees including receiving and shipping-room employees, janitors, and anelectricalmaintenance employee, but excluding office, sales, clerical, factoryclerical, and supervisory employees.Mr. Otto Jaburek,of Chicago, Ill., for the Company.Mr. Ernest DeMaioandMr. Robert Kirkwood,of Chicago, Ill.,for the Union.Mr- Robert D. Allen,of counsel to the Board.'DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 3, 1941, United Electrical, Radio & Machine Workersof America, affiliated with the Congress of Industrial 'Organizations,herein called the Union, filed with, the Regional Director for theThirteenth Region (Chicago, Illinois) 'a petition alleging that aquestion affecting commerce had arisen, concerning the representationof employees of Jensen Radio Manufacturing Company, Chicago,Illinois, herein called the Company, and requesting an investigationand' certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On February 21, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 '(c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide foran appropriate hearing upon clue notice.30 N. L.R. B., No. 99.648 JENSEN. RADIO MANUFACTURING COMPANY649On February 24,- 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company andthe Union.Pursuant to notice, a hearing was held on March 6, 1941,at Chicago, Illinois,, before Charles F.,McErlean, the Trial Examinerduly designated by the Chief Trial Examiner.The Company andthe Union were represented by counsel and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues wasafforded all parties.During the course of the hearing the Trial-Examiner made several rulings on motions and on objections to theadmission of, evidence.The Board has reviewed the rulings of theTrial Examiner and finds thil,t no prejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case the Board makes the following : .FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYJensen Radio Manufacturing Company is a Nevada corporationwith its principal office and place of business in Chicago, Illinois,where it is engaged in the manufacture, sale, and distribution ofradio loud speakers, amplifiers, and 'public address and sound equip-ment.During the period from March 1, 1939, , through February29, 1940, the Company purchased raw materials having a value of$534,120.Approximately 80 per cent in value of such raw materialswere purchased' outside the State of Illinois.During the same periodthe Company manufactured products having a value of $943,000, ofwhich approximately 47 per cent, in terms of value, were shipped topoints outside.the State of Illinois.The Company admits that it isengaged in interstate commerce within the meaning of the-Act.II. THE ORGANIZATION INVOLVEDUnited Electrical,Radio & Machine Workers of America, affiliatedwith the Congress of Industrial Organizations,is a labor organiza-tion admitting to membership employeesof the CompanyIII. THE QUESTION CONCERNING REPRESENTATIONOn February 3, 1941, the Union requested that the Company recog-nize it asthe exclusive bargaining representative of employees in theunit which the Union claims to be appropriate.The Company, onFebruary 4, 1941, refused to grant such recognition on the groundthat it did not believe that the Union represented a majority. 650DECISIONSOF NATIONAL 'LABOR RELATIONS BOARDIt appears from a statement made by the Trial Examiner at thehearing, that the Union represents a substantial number of employeesin the unit hereinafter found to be appropriate.'_We find that a question has arisen concerning representation ofemployees of the Company.IV. THEEFFECT OF THE QU17STION CONCERNING REPRESENTATION UPONCOM1IERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITThe parties stipulated at the hearing that all productionand main-tenance employees of the Company, including receiving and shipping-roomemployees, janitors, and electrical maintenance employee Bur-dette, should be included in the appropriate unit, and that office, sales,clerical, and supervisory employees should be excluded.The Unionasked that the four factory clerical employees be excluded from theappropriate unit, while the Company asked that they be included.The record shows that none of the four factory clerical employeesengage in any actual production work, their duties being entirelyof a clerical nature.We shall exclude them from the appropriateunit.We find that all production and maintenance employees of theCompany, including receiving and shipping-room employees, jani-tors, and electrical maintenance employee Burdette, but excludingoffice, sales,clerical, factory clerical, and supervisory employees, con-`stitute a unit appropriate for the purposes of collective bargaining,and that said unit will insure to employees of the Company the fullbenefit of their right to self-organizationand to collectivebargainingand otherwise effectuate the policies of the Act.'The Trial Examiner stated that 117 cards designating the Union as collective bargain-ing representative had been submitted to him by the Union, that the signatures thereonappear to be genuine original signatures,that 104 cards were dated in 1941, 2 were undated,and the balance were dated in 1940, that the Company submitted its pay roll of March 5,1941, which contained 219 names, and that of the 117 cards, 95 appeared'to be signed bypersons whose names appeared on this payroll JENSENRADIO MANUFACTURING COMPANY651VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.At the hearing, the Union asked that eligibility of employees tovote in such election as the Board might order, be determined bythe Company's pay roll next preceding the date of the hearing.TheCompany asked that we follow our usual practice in this connection.We shall use as the date for. determining eligibility of employees tovote the pay-roll period immediately preceding the date of thisDirection of Election, subject to such limitations and additions asare set forth in the Direction.Upon the basis of the above findings of fact, and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Jensen Radio Manufacturing Company,Chicago, Illinois, within the meaning of Section 9 (c) and Section2 (6) and (7) of the Act.2.All production and maintenance employees of the Company,including receiving and shipping-room employees, janitors, and elec-tricalmaintenance employee Burdette, but excluding office, sales,clerical, factory clerical, and supervisory employees, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.DIRECTION, OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board, by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itis herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargainingwith Jensen Radio Manufacturing Company, Chicago, Illinois, anelection by secret ballot shall be conducted as early as possible butnot later than thirty (30) days from the date of this Direction underthe direction and supervision of the Regional Director for the Thir-teenth Region acting in this matter as agent for the National LaborRelations Board and subject to Article III, Section 9, of said Rulesand Regulations, among all production and maintenance employees 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDof Jensen Radio Manufacturing Company, Chicago, Illinois, whowere employed by the Company during the pay-roll period immedi-ately preceding the date of this Direction, including receiving andshipping-room employees, janitors, electrical maintenance employeeI3urdette, and those who did not work during such pay-roll periodbecause they were ill, or on vacation or absent because called formilitary service, and employees who were then or have since been-temporarily laid off, but excluding office, sales, clerical, factory cleri-cal, and supervisory employees, and those who have since quit orbeen discharged, for cause, to determine whether or not they desireto be represented by United Electrical, Radio & Machine Workers.of America, affiliated with the Congress of Industrial Organizations,for the purposes of collective bargaining.